     Case 1:18-cv-00069-C Document 31 Filed 03/08/21                          Page 1 of 2 PageID 237



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NOIITHE,RN DISTRICT OF TEXAS
                                      ABILENF], DIVISION

SHELDON DUWAI.JN SIMMONS,                                  $
Institutional ID No. 1588486                               $
                                                           $
                                             Plaintifl,    $
                                                           s
                                                           $   CIVIL ACTION NO. I :18-CV-00069-C
                                                           $
TIMO'|HY S. FIOOPER, er a/.,                               s
                                                           $
                                                           $
                                        Def'endant(s).     $


                  ORDER ACCEPTIN G RITPORT AND RECOMMEND ATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

           Plaintiff, proceeding pro se and in.forma pauperis, filed     a   civil rights complaint on

May 31, 2018. This case was transferred to the docket of the United States Magistrate Judge for

screening under 28 U.S.C. $$ 1915 and             l9l5A.   The United States Magistrate Judge entered a

Report and Recommendation on January 13, 2021, recommending that the complaint be

dismissed with prejudice as frivolous and for failure to state a claim. Plaintiffdid not file any

objection and the time to do so has passed.

           The undersigned Senior United States District Judge has reviewed the Report and

Recommendation for clear error and finds none. IT IS THEREFORE ORDERED that the

findings, conclusions and recommendation of the United States Magistrate Judge are ADOPTED

as the    findings and conclusions ofthis Court. For the reasons stated therein, Plaintiffls

complaint and is DISMISSED with prejudice as frivolous and for failure to state a claim.

           This dismissal shall count as a qualifoing dismissal (strike) under 28 U.S.C.

g   I9I   5(e)(2)(B) and   I 91   5A(b)( I ), and Ade pegba v. Hammons, I 03 F.3d 383 (5th Cir. I 996).
    Case 1:18-cv-00069-C Document 31 Filed 03/08/21                   Page 2 of 2 PageID 238



        Plaintiff is advised that if he appeals this Order, he will be required to pay the appeal fee

of $505.00, or he must submit an application to proceed informa pauperis at the same time he

files his notice of appeal.

        Any pending motions are DENIED.

        Judgment shall be entered accordingly.

        SO ORDERED.

        oatedwarch     fr     ,2021.


                                                                         a't
                                                                    GS
                                                    or   nited        District Ju{gq



                                                                               I




                                                   2
